 

Exhibit 10.1

  

FIRST Amendment TO LEASE AGREEMENT

 

 

THIS FIRST Amendment TO LEASE AGREEMENT (this “First Amendment”) is made this
25th day of September, 2017 by and between IIP-MD 1 LLC, a Delaware limited
liability company (“Landlord”), and HOLISTIC INDUSTRIES LLC, a Maryland limited
liability company (“Tenant”).

 

WITNESSETH:

 

WHEREAS, by that certain Lease Agreement dated May 26, 2017 (the “Lease”),
Landlord leased unto Tenant certain premises (the “Premises”) which are located
in that certain building known by street address as 9220 Alaking Court, Capitol
Heights, Maryland, as more particularly set forth in the Lease; and

 

WHEREAS, Landlord and Tenant have agreed to modify the Lease to accommodate the
parties’ agreement to (i) rescind in its entirety the Rent Reserve, (ii)
increase the TI Allowance and (iii) confirm the date that the Second Base Rent
and additional Base Rent periods commenced.

 

NOW, THEREFORE, in consideration of the premises, and such other good and
valuable consideration, the receipt and sufficiency of which being hereby
acknowledged, the parties do hereby agree as follows:

 

1.             Rescission of Rent Reserve. Landlord and Tenant agree that
Landlord’s obligation to fund the Rent Reserve in the amount One Million Nine
Hundred Thousand Dollars ($1,900,000.00) as set forth in the first sentence of
Section 6.2.4 of the Lease is hereby rescinded in its entirety. Consequently,
all references in the Lease to the Rent Reserve shall be and are hereby made
null and void ab initio and Landlord’s prior receipt of payment of $202,870.49
on account thereof shall similarly be deemed null and void ab initio.

 

2.             Base Rent. Notwithstanding anything contained in the Lease to the
contrary, the parties agree and acknowledge the following: (i) that the Second
Base Rent Period commenced on August 1, 2017; (ii) the Tenant shall commence
payments to Landlord of additional Base Rent for the Premises on August 26, 2017
as set forth in Section 6.2.4. of the Lease of $26,259.74 per month through and
including September 30, 2017; (iii) concurrent with execution of this First
Amendment, Tenant shall remit to Landlord, and Landlord hereby accepts as timely
payment thereof, a stipulated amount of $205,000.00 on account of management
fees and Base Rent currently due and payable by Tenant through and including
September 30, 2017; and (iv) effective as of October 1, 2017, provided that
Landlord has funded the TI Allowance in full as described below on or prior to
October 31, 2017, the monthly aggregate Base Rent and Property Management Fee
for the initial Term of the Lease shall be as set forth in Exhibit A attached
hereto.

 

3.             Insurance. Landlord and Tenant hereby agree and acknowledge that
Tenant shall be permitted to provide claims-made coverage with respect to its
commercial general liability insurance.

 







 

4.             TI Allowance. In consideration of the foregoing, the parties
agree that the TI Allowance provided by Landlord for the construction of the
Tenant Improvements within the Premises pursuant to Section 5.1 of the Lease
shall be increased by the sum of One Million Nine Hundred Thousand Dollars
($1,900,000.00), resulting in a TI Allowance not to exceed Five Million Nine
Hundred Thousand Dollars ($5,900,000.00). Tenant hereby requests disbursement of
the TI Allowance in the full amount of Five Million Nine Hundred Thousand
Dollars ($5,900,000.00), and the parties shall exercise commercially reasonable
efforts to provide and review the deliverables required under the Lease for the
disbursement of the TI Allowance to allow Landlord to release the TI Allowance
to Tenant by October 2, 2017.

 

5.             Limited Guaranty. In further consideration of the foregoing,
Richard Cohen shall execute as of the date hereof an amendment to the Limited
Guaranty, in the form attached hereto as Exhibit B.

 

6.             Second Sentence of Section 6.2.3. of Lease. The second sentence
of Section 6.2.3. of the Lease is hereby amended and restated as follows: "For
purposes of clarity, assuming the sum of the Purchase Price, the Additional
Purchase Price and the disbursed TI Allowance is Fifteen Million Dollars
($15,000,000.00), Base Rent during the Third Base Rent Period would be equal to
One Hundred Eighty-Seven Thousand Five Hundred Dollars ($187,500.00) per month."

 

7.             Ratification. As amended hereby, the Lease shall continue in full
force and effect under the terms, provisions, and conditions thereof. All other
terms, covenants, and conditions of the Lease not herein expressly modified are
hereby confirmed and ratified and remain in full force and effect.

 

8.             Capitalized Terms. All capitalized terms shall have the meaning
as defined in the Lease unless otherwise defined herein.

 

9.             Miscellaneous. This First Amendment may be executed in multiple
counterparts, each of which shall constitute an original and all of which shall
constitute one and the same agreement and it shall not be necessary in making
proof of this First Amendment or any counterpart hereof to produce or account
for any of the other counterparts. This First Amendment contains and embodies
the entire agreement of the parties hereto with respect to the matters set forth
herein, and supersedes and revokes any and all negotiations, arrangements,
letters of intent, representations, inducements or other agreements, oral or in
writing with respect to such matters. No representations, inducements or
agreements, oral or in writing, between the parties with respect to such
matters, unless contained in this First Amendment, shall be of any force or
effect.

 

 

[Signature Page Follows]

 



2



 



IN WITNESS WHEREOF, Landlord and Tenant have executed this instrument under seal
as of the day and year first above written.

 



  LANDLORD:         IIP-MD 1 LLC,   a Delaware limited liability company        
By:   /s/ Catherine Hastings   Name:  Catherine Hastings   Title:  CFO, CAO and
Treasurer               TENANT:         HOLISTIC INDUSTRIES LLC,   a Maryland
limited liability company         By:   /s/ Josh Genderson   Name:  Josh
Genderson   Title:  CEO

 





3



 

Exhibit A

 

Base Rent and Property Management Fee Schedule

 

Period  Base Rent  

Property

Management Fee

   Monthly Amount  10/1/17 to 6/30/18  $213,759.74   $2,812.50   $216,572.24 
7/1/18 to 6/30/19  $219,853.49   $2,903.91   $222,757.40  7/1/19 to 6/30/20 
$226,145.29   $2,998.28   $229,143.57  7/1/20 to 6/30/21  $232,641.57  
$3,095.73   $235,737.30  7/1/21 to 6/30/22  $239,348.98   $3,196.34  
$242,545.32  7/1/22 to 6/30/23  $246,274.38   $3,300.22   $249,574.60  7/1/23 to
6/30/24  $253,424.85   $3,407.48   $256,832.33  7/1/24 to 6/30/25  $260,807.72  
$3,518.22   $264,325.94  7/1/25 to 6/30/26  $268,430.53   $3,632.56  
$272,063.09  7/1/26 to 6/30/27  $276,301.08   $3,750.62   $280,051.70  7/1/27 to
6/30/28  $284,427.42   $3,872.52   $288,299.94  7/1/28 to 6/30/29  $292,817.87  
$3,998.37   $296,816.24  7/1/29 to 6/30/30  $301,481.01   $4,128.32  
$305,609.33  7/1/30 to 6/30/31  $310,425.70   $4,262.49   $314,688.19  7/1/31 to
6/30/32  $319,661.10   $4,401.02   $324,062.12  7/1/32 to 5/31/33  $329,196.64  
$4,544.05   $333,740.69 



 



1



 

Exhibit B

 

FIRST Amendment TO LIMITED GUARANTY OF LEASE

 

 

THIS FIRST Amendment TO LIMITED GUARANTY OF LEASE (this “Guaranty Amendment”) is
made this 25th day of September, 2017 by and between IIP-MD 1 LLC, a Delaware
limited liability company (“Landlord”), and RICHARD COHEN (“Guarantor”).

 

WITNESSETH:

 

WHEREAS, by that certain Lease Agreement dated May 26, 2017 (the “Original
Lease”), as amended by that certain First Amendment to Lease Agreement dated as
of the date hereof (the “Lease Amendment”; and the Original Lease and Lease
Amendment are hereinafter collectively referred to as the “Lease”), Landlord
leased unto Tenant certain premises which are located in that certain building
known by street address as 9220 Alaking Court, Capitol Heights, Maryland, as
more particularly set forth in the Lease; and

 

WHEREAS, pursuant to the Original Lease, Guarantor executed and delivered to
Landlord, that certain Limited Guaranty of Lease dated June 7, 2017 (the
“Original Guaranty”; and together with this Guaranty Amendment, the “Guaranty”).

 

WHEREAS, Landlord would not have entered into the Lease Amendment with Tenant
without having received this Guaranty Amendment as an inducement to Landlord,
and Guarantor is receiving a material benefit in connection with the Lease
Amendment.

 

NOW, THEREFORE, in consideration of the Lease Amendment, and such other good and
valuable consideration, the receipt and sufficiency of which being hereby
acknowledged, the parties do hereby agree as follows:

 

1.             Amendments to Guaranty. Effective as of the date hereof, Landlord
and Guarantor hereby agree that the Original Guaranty is hereby amended as set
forth below:

 

a.Section 1(d) is hereby amended by adding the following provision at the end of
the enumerated Guaranteed Obligations:

 

“; and (iv) from September 1, 2017 through and including May 31, 2018 (the
“Initial Guaranty Period”), the payment by Tenant during the Initial Guaranty
Period of: (A) Base Rent due and owing pursuant to Sections 6.2.1 through 6.2.4
or the Base Rent and Property Management Fee due and owing as set forth in
Exhibit A of the Lease Amendment, if applicable (such Guaranteed Obligations set
forth in this subsection (iv) shall be referred to as the “Initial Rent Payment
Guaranty Obligations”).”

 


1



 

b.Section 3 is hereby amended by adding the following sentence at the end
thereof:

 

“Notwithstanding anything to the contrary set forth in this Guaranty, Landlord
and Guarantor hereby agree and acknowledge that solely with respect to the
Initial Rent Payment Guaranty Obligations, Guarantor’s liability under this
Guaranty (a) shall not exceed One Million Nine Hundred Thousand Dollars
($1,900,000) in the aggregate (the “Initial Rent Guaranty Cap”), and (b) such
Initial Rent Guaranty Cap shall be automatically reduced upon each payment by
Tenant of the Initial Rent Payment Guaranty Obligations by the aggregate amount
of all such payments in respect thereof. By way of example only, if the monthly
Initial Rent Payment Guaranty Obligations are $216,572.24, upon Tenant’s payment
thereof on October 1, 2017, the Initial Rent Guaranty Cap shall be automatically
reduced to $1,683,427.76; and upon Tenant’s payment of the Initial Rent Payment
Guaranty Obligations on November 1, 2017 of $216,572.24, the Initial Rent
Guaranty Cap shall be automatically reduced to $1,466,855.52. For purposes of
clarification, the Initial Rent Guaranty Cap is a Guarantor liability that is in
addition to the Cap or Lower Cap, as the case may be, under Section 3 of this
Guaranty.”

 

2.             Ratification. As amended hereby, the Guaranty shall continue in
full force and effect under the terms, provisions, and conditions thereof. All
other terms, covenants, and conditions of the Guaranty not herein expressly
modified are hereby confirmed and ratified and remain in full force and effect.
Guarantor further acknowledges its consent to the Lease Amendment and hereby
confirms and ratifies the terms, covenants and conditions of the Lease.

 

3.             Capitalized Terms. All capitalized terms shall have the meaning
as defined in the Original Guaranty and the Lease unless otherwise defined
herein.

 

4.             Miscellaneous. This Guaranty Amendment may be executed in
multiple counterparts, each of which shall constitute an original and all of
which shall constitute one and the same agreement and it shall not be necessary
in making proof of this Guaranty Amendment or any counterpart hereof to produce
or account for any of the other counterparts. This Guaranty Amendment contains
and embodies the entire agreement of the parties hereto with respect to the
matters set forth herein, and supersedes and revokes any and all negotiations,
arrangements, letters of intent, representations, inducements or other
agreements, oral or in writing with respect to such matters. No representations,
inducements or agreements, oral or in writing, between the parties with respect
to such matters, unless contained in this Guaranty Amendment, shall be of any
force or effect.

 

 

[Signature Page Follows]



 



2



 

IN WITNESS WHEREOF, Landlord and Guarantor have executed this instrument under
seal as of the day and year first above written.

 



  LANDLORD:         IIP-MD 1 LLC,   a Delaware limited liability company        
By:               Name:  Catherine Hastings   Title:  CFO, CAO and Treasurer    
          GUARANTOR:         By:               Name:  Richard S. Cohen

 



3

 